[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 05-11520                         April 13, 2006
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------         CLERK

                     D.C. Docket No. 04-20039-CV-UUB

AHMED MAHGOUB,

                                                       Plaintiff-Appellant,


                                        versus


MIAMI DADE COMMUNITY COLLEGE,

                                                       Defendant-Appellee.


            ----------------------------------------------------------------
                 Appeal from the United States District Court
                      for the Southern District of Florida
            ----------------------------------------------------------------

                                 (April 13, 2006)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.


PER CURIAM:
       Plaintiff-Appellant Ahmed Mahgoub, an Egyptian-born Muslim man of

Middle Eastern descent, appeals the district court’s order granting summary

judgment in favor of his employer, Miami-Dade Community College (“MDCC”),

on his claims of race, religion, and national origin-based hostile work

environment, disparate treatment discrimination, and retaliation, in violation of

Title VII, 42 U.S.C. § 2000e et seq.1 No reversible error has been shown; we

affirm.

       We review a district court’s grant of summary judgment de novo, viewing

the facts--as supported by the evidence in the record--and reasonable inferences

from those facts in the light most favorable to the nonmoving party. Young v.

City of Palm Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004). Summary judgment is

proper where no genuine issue of material fact exists. Id.

       Mahgoub first challenges the district court’s determination that his hostile

work environment claims were untimely. He asserts that he established a

continuing violation up through his filing of a complaint with the Equal

Employment Opportunity Commission (“EEOC”) on 29 April 2003. We disagree.




   1
    Mahgoub also presented a claim under the Florida Civil Rights Act, Fla. Stat. § 760.01 et seq.
But he makes no argument on appeal about the application of the FCRA: this claim is abandoned.
See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

                                                2
         Before suing for discrimination under Title VII, an employee first must

exhaust his administrative remedies by filing a timely charge of discrimination

with the EEOC. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir.

2001). For a charge to be timely in a deferral state such as Florida, it must be filed

within 300 days of the last discriminatory act. EEOC v. Joe’s Stone Crabs, Inc.,

296 F.3d 1265, 1271 (11th Cir. 2002).

         Plaintiff points to four incidents establishing a hostile work environment.2

The record is not clear about when each of these incidents occurred: Plaintiff’s

deposition testimony indicates only that these incidents occurred before or shortly

after 11 September 2001. Plaintiff has not carried his burden of showing that at

least one incident occurred within 300 days of his 29 April 2003 EEOC filing. See

Nat’l R.R. Passenger Corp. v. Morgan, 122 S.Ct. 2061, 2068 (2002) (writing that

hostile work environment claim should be reviewed in its entirety, as long as one

act contributing to hostile environment took place within statutory time period).

Plaintiff may not avoid summary judgment by claiming in his appellate brief, in

conclusory fashion, that “at least one of the predicate acts occurred within” the


     2
      Plaintiff claims that coworker Oscar Diaz twice made offensive remarks about Middle
Easterners, once accompanying his remarks with a threatening physical gesture: punching the
dashboard of the MDCC vehicle Plaintiff and Diaz were riding in. Plaintiff also claims that his
supervisor, Maria Halloran, and Diaz twice accused Plaintiff of being a terrorist and asked if Plaintiff
knew the location of Osama Bin Laden.

                                                   3
300 day period, that the acts of harassment continued until he filed the EEOC

charge, and that he “identified a horrific pattern or an entire continuum of conduct

. . . within the limitations period.” The district court properly concluded that

Plaintiff’s hostile work environment claim was untimely.

      And regardless, as the district court determined, Plaintiff’s hostile work

environment claim fails on the merits. Plaintiff has identified four incidents, all

involving offensive utterances and one accompanied by a threatening physical

gesture, over an unspecified time. Plaintiff has not shown that the conduct

interfered with his job performance: Plaintiff spent most of his work day away

from the offenders. See Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir.

1999) (en banc) (setting forth factors that courts use to analyze whether

harassment was severe enough to alter terms and conditions of employment,

including frequency and severity of conduct). Plaintiff has not established that the

harassment objectively was severe or pervasive enough to alter the terms and

conditions of his employment.

      Plaintiff next argues that he established a prima facie case of national

origin-based disparate treatment. He claims that he earned less than coworker

Jimmie Howard, an African-American female, even though, when counting his

years of part-time employment with MDCC, he had more seniority than Howard.

                                          4
        We doubt that Plaintiff has shown that he is similarly situated to Howard: a

requirement to establishing a prima facie case of disparate-treatment

discrimination.3 See Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997)

(stating that, to establish prima facie case of Title VII discrimination, plaintiff

must show, among other things, that his employer treated more favorably similarly

situated employees outside the plaintiff’s protected group). The record shows that

MDCC based compensation on time of employment. Howard had worked for

MDCC as a full-time employee for 24 years. But Plaintiff, had worked a total of

16 years for MDCC, and only the last 7 years as a full-time employee.

        And even assuming that Plaintiff established a prima facie case of

discrimination, he has not shown that MDCC’s reason for the pay differential

between Plaintiff and Howard--Howard’s seniority--was a pretext for

discrimination. See Holifield, 115 F.3d at 1564-65 (if plaintiff establishes prima

facie discrimination case, employer has burden of presenting legitimate,

nondiscriminatory explanation for employment decision, which plaintiff then may

rebut as pretext for discrimination). The district court properly granted summary

judgment on Plaintiff’s disparate treatment claim.


   3
    To the extent Plaintiff argues in his reply brief that other coworkers were proper comparators,
Plaintiff failed to present this argument in his initial brief. We do not consider it. See Hall v. Coram
Healthcare Corp., 157 F.3d 1286, 1290 (11th Cir. 1998).

                                                   5
       Plaintiff also contends that material issues of fact remain about his

retaliation claim: he suggests, as he did for the first time in his response to

MDCC’s motion for summary judgment, that MDCC’s denial of a raise in June

2004 was based on a false, negative performance evaluation. The district court

addressed the merits of this claim. But we doubt that this claim properly is before

us. Plaintiff filed his complaint in December 2003, months before the June 2004

raise denial.4 And Plaintiff did not seek leave supplement his complaint to add

this later retaliation claim.5 See Gilmour v. Gates, McDonald & Co., 382

F.3d 1312, 1314-15 (11th Cir. 2004) (per curiam) (stating that plaintiff may not

supplement complaint through argument in brief opposing summary judgment, but

must comply with requirements of Fed.R.Civ.P. 15(a)).

       Even if this claim properly is before the Court, Plaintiff is entitled to no

relief. We assume that Plaintiff established a prima facie case of retaliation based

on the denial of a raise after he filed an EEOC charge and this lawsuit. See

Holifield, 115 F.3d at 1566 (setting forth elements of prima facie case of


   4
    Our review of Plaintiff’s complaint shows that he based his retaliation claim on (1) a denial of
a promotion, and (2) raises given to employees with less experience. In his response to MDCC’s
summary judgment motion and in his appellate brief, Plaintiff only points to the June 2004 denial
of a raise.
   5
     That the district court denied relief on a different basis is of no concern: we may affirm the
district court’s decision for reasons different than those stated by the district court. See Turlington
v. Atlanta Gas Light Co., 135 F.3d 1428, 1433 n.9 (11th Cir. 1998).

                                                  6
retaliation). But Plaintiff has not rebutted as pretextual MDCC’s explanation for

the denial of the raise: a poor performance evaluation supported by evidence that

he failed to attend a required conference and that his supervisor believed that he

sometimes failed to follow instructions. See Pennington v. City of Huntsville, 261

F.3d 1262, 1266 (11th Cir. 2001) (if plaintiff establishes prima facie retaliation

case, employer may articulate legitimate, nonretaliatory explanation for

employment decision, which plaintiff then must rebut as pretextual). The district

court, thus, did not err in granting summary judgment on Plaintiff’s retaliation

claim.

         AFFIRMED.




                                          7